UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                   No. 01-4418
JEFFREY A. PLEASANT, a/k/a Jeffrey
A. Pleasants,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                            (CR-00-71)

                      Submitted: January 22, 2002

                      Decided: February 19, 2002

          Before LUTTIG and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Charles M. Allen, Jr., GOODMAN, WEST & FILETTI, P.L.L.C.,
Glen Allen, Virginia, for Appellant. Paul J. McNulty, United States
Attorney, Stephen W. Miller, Assistant United States Attorney, Rich-
mond, Virginia, for Appellee.
2                    UNITED STATES v. PLEASANT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Jeffrey A. Pleasant was convicted by a jury of two counts of inter-
fering with commerce by threats or violence, in violation of 18
U.S.C.A. § 1951 (West 2000); two counts of carrying a firearm dur-
ing and in relation to a crime of violence, and two counts of posses-
sion of a firearm in furtherance of a crime of violence, in violation
of 18 U.S.C.A. § 924(c) (West 2000); and one count of possession of
a firearm after having been convicted of a crime punishable by
imprisonment in excess of one year, in violation of 18 U.S.C.A.
§ 922(g) (West 2000). The district court determined that Pleasant
qualified as an armed career criminal under 18 U.S.C.A. § 924(e)
(West 2000), and sentenced him to a total of 622 months imprison-
ment. He appeals his convictions and sentence.

   Pleasant first asserts that the determination of whether prior con-
victions are predicate convictions under § 924(e) is a factual matter
that must be submitted to the jury for determination beyond a reason-
able doubt. Because the fact of prior convictions was not decided by
a jury, Pleasant claims the enhanced offense level used to calculate
his sentence violates the rule announced in Apprendi v. New Jersey,
530 U.S. 466 (2000). We conclude, however, that Apprendi does not
apply to Pleasant’s enhanced sentence because the § 924(e) enhance-
ment is based on his prior convictions, a factor that was specifically
excluded from the holding of Apprendi. Contrary to Pleasant’s asser-
tions, Apprendi expressly upheld the holding of Almendarez-Torres v.
United States, 523 U.S. 224, 235 (1998), that prior felony convictions
are merely sentencing enhancements, rather than elements of the
offense. Apprendi, 530 U.S. at 488-90; see also United States v. Skid-
more, 254 F.3d 635, 642 (7th Cir. 2001) (holding that Apprendi does
not affect enhanced sentence under § 924(e)); United States v.
Thomas, 242 F.3d 1028, 1035 (11th Cir.) (same), cert. denied, ___
U.S. ___, 121 S. Ct. 2616 (2001); United States v. Dorris, 236 F.3d
                      UNITED STATES v. PLEASANT                         3
582, 586-88 (10th Cir. 2000) (same), cert. denied, ___ U.S. ___, 121
S. Ct. 1635 (2001); United States v. Mack, 229 F.3d 226, 235 n.12 (3d
Cir. 2000) (same), cert. denied, ___ U.S. ___, 121 S. Ct. 2015 (2001).

   Pleasant next asserts that the district court failed to conduct an ade-
quate inquiry into the predicate burglary convictions to properly
determine that these convictions qualified as crimes of violence under
the Armed Career Criminal Act. Our review of the record demon-
strates that Pleasant abandoned this issue at sentencing; therefore, we
review only for plain error. See United States v. Ford, 88 F.3d 1350,
1355 (4th Cir. 1996). Our review of the record convinces us that the
district court did not err in concluding that Pleasant’s prior burglary
convictions were crimes of violence under the ACCA.

   Pleasant’s final argument on appeal is that the district court erred
in excluding testimony Pleasant proffered as impeachment of a gov-
ernment witness. We review a district court’s evidentiary rulings for
abuse of discretion. See United States v. Hassouneh, 199 F.3d 175,
183 (4th Cir. 2000). Our review of the proffered testimony, which the
district court received outside the presence of the jury, convinces us
that the district court correctly determined that the testimony lacked
a foundation sufficient to make it relevant as impeachment evidence.
We find no abuse of discretion in the district court’s ruling.

   Accordingly, we affirm Pleasant’s convictions and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                             AFFIRMED